Case 9:18-cv-80176-BB Document 550-16 Entered on FLSD Docket 06/01/2020 Page 1 of 2

From: Craig S Wright

Sent: Wednesday, October 9, 2013 1:42 PM
To: 'Hardy, Michael!

CC: Jamie Wilson'; "Ramona Watts!

BCC: 'Craig S Wright’

Subject: Discussion

Hello Michael,
As we have noted, all discussions are to remain confidential.

There are a couple recent transactions. For the most part, we will be trading these as sparingly as possible. The main addresses we control as a group include the
following ones listed below.

We can setup a mapping and plan to in our system. For Australian XBT holders and merchants, we will be recording and reporting TFN transactions and recording
these. We will have these audited.

For privacy, we are developing a means to hide transactions whist still reporting tax obligations. We would like to involve the ATO technical teams in this
process.

The addresses are in my control now as a matter of fate and other circumstances. David Reese and David Kleiman have both been essential parts of this project.
Both of these gentlemen who | had the good fortune to call friends passed away this year. David Reese was a friend of my grandfather before he died of
Parkinson’s. David Kleiman was my best friend.

The following addresses are not planned to be used. The idea is to have a future reserve function and to be able to backup and bond transactions.

1 do have doubts about trusting the ATO with this information. | hope that you understand this. |am not admitting anything to do with the creation of this
currency, just that we (and there are remaining others to the we outside of Australia) strongly desire to make a robust online international economy using XBT.
At present, we are in the process of finalizing an agreement with a listed Australian company for the development of a core banking solution based on XBT that
we pian to deliver globally from Australia. We are seeking to become an ADI and obtain an AFSL.

| hope that you understand the trust we are placing in the ATO and that we do want to roll out a global solution from Australia that

| hope this trust is not misplaced and that this information remains confidential.

The addresses are:

 

 

 

 

| Wallet (Address) Balance XBT SAU Market |
1FJuzzOFVMbiIMGwé6JtcXefdD64amy7mSCF 6,999.00 $1,012,755.30 $144.70
18JPragfu DVHWWG8ABQ15cghI FetnXUjBD 24,404.51 $3,531,331.96 $144.70
IMyGwFAJjVtB5rGJa32 M6Yh46cGirUtalK 30,000.04 $4,341,005.95 $144.70
12ib7dApVFvg82TXKycWBNpN8kFyIANiIdr 31,000.04 $4,485,706.09 $144.70
16Ls6azc76ixc9Ny7AB5ZPPq6o0iELOXwxy 40,000.04 $5,788,005.95 $144.70
AUcXNTyXj4xP GopfYZNY5xfSM 1EPJIVBZV 40,000.04 $5,788,006.10 $144.70
16cou7Ht6éWjtzuFyDBnht9hmvxytg6XxXdvT 53,000.04 $7,669,106.24 $144.70
1FeexV6bAH b8ybZjqQMjJreCrHGWS9sb6uF 79,957.04 $11,569,784.36 $144.70
1933phfhK3ZgFONLGSDXvqCn32k2 buXxY8a 111,114.60 $16,078,282.66 $144.70

| 416,475.36 $60,263,984.60 |
Mise 3,518.63
COIN
AULkc2 Sh Wixi t8noSsCAb2 FaNFaPwaiCuERD 34,512.83 54,994,006.36 $144.76
Other
12Hdd UDLhRP2F8JjpKYeKaDxxtSwUvx5nq 40,000.04 $5,788,005.95 $144.70

Other wallet addresses are:
TALXLVNJ7yKRU2Yki3K3yQGB5TBPof7jyo

CONFIDENTIAL DEF_00027396
Case 9:18-cv-80176-BB Document 550-16 Entered on FLSD Docket 06/01/2020 Page 2 of 2

 

=
=
=
=
=
=
Bo

 

 

 

_

 

Regards,

 

Dr. Crahg & Wright GSE LLM
Ghief Executive Officer
Hotwire Preemptive Intelligence (Group)

Mobile: + 61.417.683.914
craig.wright@hotwirepe.com
Hotwire PE

Ag ate Ade the Werld

se

    

 

CONFIDENTIAL DEF_00027397
